NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEPHEN RALEY,                                  No.    19-16561

                Plaintiff-Appellant,            D.C. No. 2:14-cv-02652-JAM-
                                                DMC
 v.

BOB WILLIAMS; et al.,                           MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                          Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

      Stephen Raley appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging federal and state law claims arising out of a

citation and fine imposed on him for growing marijuana. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a district court’s dismissal for failure



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to state a claim under Fed. R. Civ. P. 12(b)(6). Sheppard v. David Evans and

Assoc., 694 F.3d 1045, 1048 (9th Cir. 2012). We affirm.

      The district court properly dismissed Raley’s due process, equal protection,

and excessive fines claims because Raley failed to allege facts sufficient to state a

plausible claim. See Austin v. Univ. of Or., 925 F.3d 1133, 1139 (9th Cir. 2019)

(requirements for procedural due process claim); Towery v. Brewer, 672 F.3d 650,

660 (9th Cir. 2012) (class-of-one doctrine of equal protection does not apply to

state action that involves discretionary decisionmaking based on subjective,

individualized assessments); see also United States v. Bajakajian, 524 U.S. 321,

334 (1998) (a fine is unconstitutionally excessive under the Eighth Amendment if

its amount is grossly disproportionate to the gravity of the offense).

      The district court did not abuse its discretion by declining to exercise

supplemental jurisdiction over Raley’s state law claims. See 28 U.S.C.

§ 1367(c)(3); Ove v. Gwinn, 264 F.3d 817, 826 (9th Cir. 2001) (court may decline

supplemental jurisdiction over related state law claims once it has dismissed all

claims over which it has original jurisdiction).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.


                                          2                                       19-16561